Citation Nr: 1823377	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement a service connection for sinusitis.

2.  Entitlement to service connection for residuals of left eye metal shaving removal.

3.  Entitlement to a compensable rating for residuals of right little finger fracture (also called right hand fracture).

4.  Entitlement to a compensable rating for left knee osteoarthritis prior to February 20, 2015, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for right knee osteoarthritis prior to February 20, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 1988 and from November 1989 to August 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was initially granted service connection for his bilateral knee disorders in a November 2009 rating decision and was awarded noncompensable ratings.  Thereafter, in a September 2017 rating decision, the RO increased the knee disability ratings to 10 percent, effective February 20, 2015.  Although higher ratings have been assigned by the RO for the service-connected knee disorders, the increased rating matters remain in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additional evidence was received subsequent to the September 2017 supplemental statement of the case (SSOC).  However, the additional evidence is not pertinent to the left eye and right hand claims being decided below.  While the evidence is relevant to the sinusitis claim, such claim is being granted.  Thus, a remand for a supplemental statement of the case is not necessary for the three claims decided herein.  See 38 C.F.R. § 20.1304(c).

The issues of increased ratings for the bilateral knee disorders are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis had its onset during service.

2.  The Veteran does not have residuals of left eye metal shaving removal; his present eye disorders are not related to the in-service injury involving removal of metal shaving.

3.  The Veteran's right little finger disability has been manifested by symptoms of pain, decreased strength, numbness, tingling and stiffness; however, there is no indication of loss of use of the finger or hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sinusitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for residuals of left eye metal shaving removal have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for an initial compensable rating for residuals of a fractured right little finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

A.  Sinusitis

The Veteran contends that he currently suffers from sinusitis, which had its onset during service.

During the Veteran's lengthy period of service, he received treatment for breathing, upper respiratory, and sinus complaints.  A September 1994 service record noted the Veteran received treatment for sinus congestion and coughing.  A March 1995 service treatment record indicated the Veteran complained of sinus problems and had drainage into his throat.  He also suffered a broken nose during flight school in 1995 resulting in a deviated septum.

Following service, the Veteran was afforded a July 2009 VA examination in which he reported a fractured nose and sinus condition with the onset during service.  He reported he fractured his nose in service during routine physical training exercises.  Episodes of sinusitis were reported during the past twelve month period with no incapacitating episodes and two non-incapacitating episodes.  The examiner indicated the sinus examination was normal and no sinusitis was found.  She noted the objective evidence showed no increase opacification, air-fluid or mucoperiosteal thickening to indicate acute sinusitis.

The Veteran submitted a December 2012 substantive appeal in which he stated his records show persistent and recurrent symptoms of sinusitis which began during service.  The Veteran was then afforded a March 2015 VA examination in which the examiner concluded there is no diagnosis of chronic sinusitis.  She noted there are two reported non-incapacitating episodes of sinusitis.  She indicated there is tenderness over the maxillary sinuses bilaterally likely related to allergies, however, there is no diagnosed condition because there is no pathology, including with February 2015 x-rays in support.

Thereafter, the Veteran submitted a December 2017 statement in which he indicated there is a direct correlation between his service and sinus disorder.  A March 2018 VA medical opinion was submitted in which the physician concluded the Veteran is diagnosed with chronic sinusitis with symptoms of headaches and pain and tenderness of the sinuses.  He indicated the onset of the disorder was in the early 1990's during Operation Desert Storm and the Veteran's symptoms have persisted since that time.  A later March 2018 opinion from the same physician, Dr. W.L., noted the Veteran suffered a fractured nose during service.  He stated it is reasonable that the Veteran's altered anatomical changes may have, and continue to, interfere with his normal nasal functioning and such led to increased sinusitis.

In consideration of the evidence of record, including the positive March 2018 medical opinions, the Board finds service connection for chronic sinusitis is warranted.

The Veteran received treatment in service for sinusitis symptoms, including after a broken nose.  Following service, there are multiple medical opinions of record.  The Board notes the two VA examinations of record, July 2009 and March 2015, both indicated that no sinusitis diagnosis was found.  However, two March 2018 positive medical opinions in support were also received from Dr. W.L.  While the Board cannot ignore the VA examination reports of record, the Board finds the evidence has reached a level of equipoise.  The March 2018 opinions note the Veteran's injury and treatment during service for his sinuses.  Further, the physician concluded the altered anatomical changes may have, and continue to, interfere with the Veteran's normal nasal functioning and have led to increased sinusitis.

Thus, the evidence of record is at least in equipoise as to whether the Veteran's current sinusitis is related to service.  Therefore, when resolving reasonable doubt in favor of the Veteran, service connection for chronic sinusitis is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Left Eye Metal Shaving Removal.

During his service in October 2003, the Veteran was injured and had a piece of metal shaving removed from his left eye.  The October 2003 service treated record indicated the Veteran denied visual changes following the removal.

Following service, the Veteran was afforded a June 2009 VA examination in which the Veteran reported he could not recall how the metal shavings entered his eye.  He then indicated he sought treatment for his eyes hurting, the examiners found the problem, removed the shaving and sent the Veteran home.  The examiner indicated there was a minor cyst in the nasal conjunctivitis of the Veteran's left eye.  He stated the cyst was less likely than not caused by or the result of the metal shaving which the Veteran had removed during service.  The July 2009 VA examiner also noted the Veteran had bilateral photosensitivity to bright lights.

The Veteran indicated in the December 2012 substantive appeal that he has a bilateral eye disorder related to laser exposure for which he sought treatment during service.  The Veteran did not address the metal shaving injury or any residuals from such.  Further, the Board notes the Veteran is already service connected for left eye conjunctival cyst.

Thereafter, a February 2018 appellate brief was submitted in which the Veteran's representative indicated the Veteran sought treatment during service for the left eye metal shaving injury, and continued to receive treatment thereafter.

The Board finds the preponderance of the evidence is against the Veteran's claim of service connection for residuals of left eye metal shaving removal.  The Veteran did suffer an eye injury during service, which resulted in a metal shaving entering his left eye and subsequently being removed.  However, the evidence of record shows the Veteran did not suffer residuals of the injury after removal and there is no medical evidence of record indicating a residual left eye injury is related to the in-service metal shaving removal.  Additionally, as stated above, the Veteran is already service connected for left eye conjunctival cyst.

As noted, the Veteran's representative indicated in February 2018, in a general contention, that the Veteran suffers residuals from the left eye injury and continues to receive treatment.  However, the February 2018 representative's statement is not specific with regard to the left eye claim.  Further, there is no medical evidence in support that the Veteran continues to receive treatment for his left eye in this regard.  Therefore, the Board accords little probative weight to the February 2018 appellate brief and finds the June 2009 VA examination report more persuasive.  Such examiner considered the pertinent evidence of record, examined the Veteran and provided a complete rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Thus, the Board accords greater probative weight to the VA examiner's opinion than the lay evidence of record.  Additionally, the Board notes there are no medical opinions in support of the claim.

Thus, the preponderance of the evidence is against the claim of entitlement to service connection for residuals of left eye metal shaving removal.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II.  Increased Rating for Right Little Finger

The Veteran contends that a compensable initial rating is warranted for his right hand or right little finger disability.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that DC 5230, governing limitation of motion of the ring or little finger, most accurately reflects the Veteran's right little finger disability, referenced as right hand fracture residuals.  38 C.F.R. § 4.71a.  Service connection and a noncompensable rating have been granted for only the right little finger; thus, the rating criteria for multiple digits are not applicable.  As the Veteran is already in receipt of the maximum schedular rating under DC 5230, an increased rating in excess of the current noncompensable rating is not warranted.

Under DC 5230 any limitation of motion of the ring finger is noncompensable.  However, for purposes of thoroughness, the Board will discuss the evidence of record.

Under DC 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Analysis

The Veteran suffered a fractured right little finger during service.  The Veteran's service treatment records reflect that in November 1990, the Veteran fractured his right little finger after falling off a bike and received treatment for such injury.

The Veteran was afforded a July 2009 VA examination in which he reported the pain at 0-1/10, with flare-ups of the wrist during typing.  The Veteran indicated his condition was stable.  The examiner noted decreased strength and dexterity and difficulty typing and lifting objects.

In the December 2012 substantive appeal, the Veteran indicated that his right hand fracture results in difficulty driving and keyboarding.  He stated it causes painful motion, numbness, tingling and weakened movement.  Similarly, chiropractic records were submitted in which the Veteran reported subjective right hand symptoms.  He noted right hand numbness and tingling in September 2010; right hand pain and stiffness in November 2010; and right hand pain in June 2011 and July 2011.

Thereafter, the Veteran was afforded a March 2015 VA examination, in which the examiner indicated no right hand diagnosis could be provided.  The Veteran reported flare-ups of pain in which he cannot keyboard efficiently and the length of his flights are affected.  The examiner noted the Veteran's right hand condition began in 1990 when the Veteran fractured the right hand due to a biking accident.  She noted an in-service September 2005 x-ray of the right hand was negative for a fracture and the visualized soft tissue was normal.  She concluded, therefore, there was no pathology of a right hand condition and the Veteran's symptoms and pathology are instead consistent with carpal tunnel syndrome.

After review of the evidence, the Board finds that while the Veteran has acknowledged symptoms due to residuals of the right little finger fracture, he is already in receipt of the maximum schedular rating under DC 5230.  Thus, an increased rating in excess of the current noncompensable rating is not warranted.  As a general matter, when painful motion is present, the minimum compensable rating for the joint should be assigned.  However, in this case there is no level of disability that warrants a compensable rating under DC 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Therefore, a compensable rating for painful motion cannot be assigned in this case.  See id; 38 C.F.R. § 4.59.

The Board notes right hand symptoms were reported by the Veteran, including painful motion, numbness, tingling, stiffness and weakness.  However, there is no evidence supportive of arthritis with x-ray evidence, right little finger ankyloses, as well as no evidence of total loss of use of the right little finger such that the Veteran would be equally served by amputation.  DC 5277.

In sum, the Board finds that an initial compensation rating is not warranted for the right little finger disability.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for sinusitis is granted.

Service connection for residuals of left eye metal shaving removal is denied.

An initial compensable rating for residuals of right little finger fracture (also called right hand fracture) is denied.


REMAND

Bilateral Knees

The Veteran underwent a March 2015 VA examination to evaluate the severity of his service-connected bilateral knee disabilities.  The Veteran reported his disorders were worsening.  He indicated he suffers flare-ups, which impact his ability to go up steps and get on top of aircrafts.  Upon examination, there was no loss in range of motion and no objective evidence of painful motion found by the examiner.  However, the Veteran did report pain on movement and pain to palpation for joint line or soft tissues.  The examiner concluded there were contributing factors of pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the knees during flare-ups or repeated use over time.

The Board notes the March 2015 examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing, as well as nonweight-bearing.  The examiner did test both the left and right joints.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As this standard was not completely satisfied, the VA examiner should address such inquiries on remand.

Further, the March 2015 VA examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's knee disorders.  On remand, the VA examiner is required to ascertain adequate information regarding the Veteran's reported flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Arrange for the Veteran to undergo a VA examination to determine the nature and severity of his bilateral knee disabilities.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion of the left and right knees.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.

The examiner should specifically test the left and right knee joints for pain on both active and passive motion, in weight bearing and nonweight-bearing.

The examiner should also estimate the functional loss that would occur during flare-ups.  He or she should ascertain adequate information regarding any reported flares.  If the Veteran is not suffering from a flare-up of his knees at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

      Adequate rationale should be provided for all opinions.

3. Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A.J. Spector
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


